Citation Nr: 9920680	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  94-23 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of 
arthritis of the knees.  

2.  Entitlement to service connection for arthritis of the 
right ankle.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
September 1955.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in July 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, for additional development.  Following the 
requested development, the RO continued its denial of the 
claimed benefits.  The matter is now before the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  No competent evidence has been submitted relating 
residuals of arthritis of the knees and arthritis of the 
right ankle to the veteran's active service or to any 
incident of service origin.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of arthritis of 
the knees.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for arthritis of the right 
ankle.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although service connection may be granted for disability 
resulting from disease or injury incurred or aggravated by 
service, 38 U.S.C.A. §§ 1110, 1131, the threshold issue that 
must be addressed is whether the veteran has submitted 
evidence of well-grounded claims.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  A well-grounded service connection 
claim generally requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice injury or disease and a current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  If a claim is not well 
grounded, the appeal must fail with respect to it, and there 
is no duty to assist the claimant further in the development 
of facts pertinent to the claim.  Murphy v. Derwinski, 1 Vet. 
App. at 81.  

The veteran's DD Form 214 indicates that he served with a 
Quartermaster Battalion at Fort Bragg, North Carolina, and 
that he received the Parachute Badge at Fort Benning, 
Georgia, in September 1954.  However, his service medical 
records are completely negative for complaints or findings 
referable to any injuries of the knees or right ankle or to 
arthritis of the knees and right ankle.  The veteran's 
initial claim for VA compensation benefits, received in 
October 1955, was for a completely unrelated disability and 
did not mention trauma to the knees or right ankle in 
service.  Although the veteran was treated or examined by VA 
on several occasions in approximately the first five years 
following his separation from service, no complaint referable 
to the knees or right ankle was noted.  

Private medical reports associated with the record indicate 
that the earliest evidence of knee disability was in the late 
1970's, when the veteran underwent meniscus surgery of his 
right knee at the University of Nebraska.  By July 1982, he 
was diagnosed with a displaced tear of the left medial 
meniscus and with degenerative arthritis and medial 
compartment syndrome of the right knee.  A history elicited 
on private examination in August 1982 indicated that the left 
knee was now more painful and that he had been having 
popping, catching, and some locking in the left knee since 
the previous Thanksgiving.  When seen by R. W. Slovek, M.D., 
in July 1988, the diagnosis was severe osteoarthritis of both 
knees.  In October 1989, the veteran underwent privately a 
left total knee replacement for severe osteoarthritis of the 
left knee.  

The earliest indication of any right ankle disability is on 
an examination in September 1992, when the veteran presented 
to a private clinic with complaints of pain in the distal and 
anterior aspect of the right ankle.  The veteran stated that 
he had had the pain for a year.  He reported that he was 
walking on the beach in Florida and when he got done walking 
he began to have this pain.  He did not remember any one 
traumatic event, but he had never had any pain like it before 
that time.  The pain had gradually worsened.  He had seen Dr. 
Slovek for the problem, who had taken an X-ray and had given 
him an injection into the area.  In a progress note dated in 
April 1992, Dr. Slovek reported that X-rays disclosed 
arthritis in the right calcaneal talar joint.  

It is significant that the veteran's private treating 
physicians have not attributed arthritis of the knees or 
arthritis of the right ankle to service or to any incident of 
service origin.  It is perhaps even more significant that a 
history of parachute jumps in service was not elicited when 
the veteran was treated by private examiners between 1982 and 
1992.  The earliest elicitation of this history was on VA 
orthopedic examination in March 1993, when the veteran 
reported having made about 15 parachute jumps during the 
course of his service.  He said that during some of these 
jumps, he was required to carry a heavy pack and full 
equipment.  He stated that parachute landings very commonly 
precipitated problems with pain in the lower extremities, 
primarily the ankles, knees, hips and lower back.  However, 
he gave no history of hospitalization or treatment.  It was 
further reported that following service, he was a farmer in 
Nebraska until 1991.  He reported continuing problems with 
ankle and knee pain.  He was seen in an orthopedics clinic on 
occasion requiring microscopic surgery of both knees, and he 
was found to have moderately severe degenerative arthritis of 
the right ankle.  He reported that in 1987 or 1988, due to 
problems of increasing pain, he underwent left total knee 
arthroplasty due to degenerative arthritis and that a right 
total knee arthroplasty and arthroscopic surgery of the right 
ankle joint were contemplated.  The diagnoses were severe 
degenerative arthritis, both knees, precipitating a need for 
a left total knee arthroplasty, probable degenerative 
arthritis of the right ankle, and some degenerative arthritis 
with physical changes of the right knee.  

Following the Board's July 1997 remand, the veteran underwent 
a fee-basis orthopedic examination in July 1998.  At that 
time, he gave a history essentially consistent with that 
elicited on VA examination in March 1993, adding that he had 
also undergone a right knee replacement four or five years 
previously.  He claimed that although he had no other 
specific treatment, he had been taking arthritis medicines 
for about 20 to 30 years.  He reported that he had not had 
surgery to his right ankle, although he indicated that the 
doctors would like to fuse the ankle.  Following an 
examination, the diagnostic impressions were degenerative 
right ankle changes, marked decrease in loss of range of 
motion of the right ankle, and status post total knee 
arthroplasties.  

The examiner in July 1998 was of the opinion that the 12 to 
15 parachute jumps that the veteran completed in military 
service did not contribute to his current knee or ankle 
disorders, which, the examiner noted, the veteran began to 
notice 15 to 20 years after service.  The examiner observed 
that the veteran had been a farm worker both before and after 
service.  The examiner believed that this would more likely 
be the cause of his difficulties rather than the 12 to 15 
jumps that he completed during service.  The examiner also 
stated that he had reviewed the military records provided and 
had noted that the veteran gave no complaints of knee or leg 
problems during multiple visits to physicians.  

The veteran has testified on more than one occasion that his 
bilateral knee disabilities and right ankle disability are 
the long-term consequences of trauma sustained to the knees 
and right ankle during parachute jumps in service.  The Board 
does not dispute that the veteran participated in numerous 
parachute jumps in service.  However, there is no medical 
evidence or medical opinion of record relating the veteran's 
knee disabilities or right ankle disability to parachute 
jumps in service.  Although a lay witness such as the veteran 
is competent under the law to describe injuries that he has 
sustained or symptoms that he has experienced, he is not 
competent to render a diagnosis, or to offer a medical 
opinion attributing a disability to service or to an incident 
of service origin, as this requires medical expertise.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994) (just as a claimant as a layperson may testify to the 
physical manifestations of a disease or injury, a layperson's 
testimony about an event that resulted in a physically 
observable injury can render a claim well grounded).  

In this case, the only medical evidence of record regarding 
the etiology of the veteran's knee and right ankle 
disabilities was rendered by the fee-basis orthopedic 
examiner in July 1998, who reviewed the record and found that 
it was more likely that the veteran developed his orthopedic 
disabilities as a result of his many years as a farmer and 
that there was no basis for attributing his claimed 
disabilities to parachute jumps in service in light of the 
many years that elapsed between service and the onset of his 
knee and right ankle disabilities.  See Savage v. Gober, 10 
Vet. App. 488, 497 (1997) (even where continuity of 
symptomatology since service is shown, competent evidence is 
required to relate current condition to that symptomatology).  

In the absence of competent medical evidence relating the 
veteran's current disabilities of the knees and right ankle 
to service or to an incident of service origin, his claims 
for service connection are not well grounded and must be 
denied.  


ORDER

Service connection for residuals of arthritis of the knees is 
denied.  

Service connection for arthritis of the right ankle is 
denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

